Citation Nr: 1310056	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for adjustment disorder with anxiety and depressed mood, to include as secondary to the service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This matter comes to the Board of Veterans' Appeals (Board)  on appeal from an October 2008 rating decision by which the RO, in pertinent part, denied entitlement to service connection for adjustment disorder with depressed mood, claimed as secondary to the service-connected chronic lumbar strain.  

In October 2012, the Board remanded this case to the RO for further development of the evidence, which has been accomplished satisfactorily.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2. The Veteran has a currently diagnosed adjustment disorder with anxiety and depressed mood.

3. The Veteran is service-connected for a lumbar strain disability.  

4. The Veteran's adjustment disorder with anxiety and depressed mood is not related to service.

5. The Veteran's adjustment disorder with anxiety and depressed mood is not proximately due to or aggravated by the service-connected lumbar strain disability.


CONCLUSION OF LAW

The criteria for service connection for adjustment disorder with anxiety and depressed mood, to include as secondary to the service-connected chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.                 §§ 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and secondary service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of each claim.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording VA medical examinations in 
September 2008 and June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions and findings obtained in this case are adequate.  The opinions considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations, and the Veteran and his wife's statements.  In October 2012 the Board remanded the case in efforts to obtain treatment records from the Las Vegas VA Medical Center (VAMC).  Pursuant to a RO memorandum dated November 2012, the RO requested treatment records from 1978 to present; however, a response from the Las Vegas VAMC indicated that no records were available.  As such, the record is sufficiently developed for a determination at this time and the Board will rely on the evidence of record to determine the issue on appeal.  Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran contends that his currently diagnosed adjustment disorder with anxiety and depressed mood is related to his service-connected chronic lumbar strain disability.  The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  As such, the Board must consider all theories of entitlement, including whether or not the Veteran's adjustment disorder with anxiety and depressed mood is the direct result of his service or secondary to his service-connected condition. 

The Board finds that service connection is not warranted on a direct basis.  Although the Veteran has a current diagnosis of adjustment disorder with anxiety and depressed mood, the Board finds that the competent, credible, and probative evidence of record does not establish a medical nexus between the current diagnosis and service.
In this regard, there are two VA medical opinions of record weighing against the Veteran's claim for service connection.  During a September 2008 VA examination, the VA psychologist discussed the Veteran's work history, familiar relationships, medical history, and performed a mental status examination.  During the interview process, the Veteran reported seeing a counselor in 2006 for difficulties with depression and anxiety.  The Veteran reported that he had been taking medication for anxiety and depression since 2006.  According to the Veteran, he did not have any difficulties with depression or anxiety prior to 2003.  The Veteran explained that while at work, he injured his back in February 2003.  He subsequently had a spinal fusion for spondylolysis in January 2005.  The Veteran reported that symptoms of depression and anxiety persisted from 2005 through 2008.  From June 2008 to the present, the Veteran denied feelings of anxiety and experienced only infrequent and mild depression.  

The September 2008 VA examiner diagnosed the Veteran with adjustment disorder with chronic depressed mood.  The VA psychologist further stated that the Veteran's adjustment disorder with depressed mood was due to back pain caused by the injury and subsequent surgery that occurred many years after service separation.  The VA examiner based this opinion, in part, on the assertion that the Veteran had no mental disorder symptoms whatsoever prior to injuring his back in February 2003.

The Board remanded the case in May 2011 because it found that the September 2008 VA examiner had did not consider evidence which demonstrated psychiatric symptoms prior to 2003, including a 1995 treatment record which noted anxiety.  The Board notes that the April 1995 treatment record discussed anxiety in regard to the Veteran's marital problems.  It does not appear that the Veteran reported a history of depression or anxiety to the April 1995 doctor as no follow-up treatment or mental health counseling were noted or recommended.  

In a subsequent June 2011 VA examination, the VA psychiatrist reviewed the lay statements from the Veteran and his wife and reviewed the medical evidence of record, including the April 1995 VA treatment report.  Unlike in the September 2008 VA examination, the Veteran reported that he had periods when he was "bummed out" during service and continued to have these feelings after service separation.  The Veteran also reported that he received treatment for anxiety and depression after service for a few years in the 1980s at the Las Vegas VAMC.  After a thorough interview and mental status examination, the VA examiner stated that the medical evidence of record document treatment with antidepressants and antianxiety agents in 2004, which was after the injury and back surgery in 2003.  

The June 2011 VA psychiatrist diagnosed the Veteran with adjustment disorder with depressed and anxious mood secondary to chronic pain and associated limitations.  The examiner opined that the Veteran's psychiatric symptoms were unrelated to military service.  The VA psychiatrist reasoned that in the June 2011 VA spine examination, the examining spine physician found that the Veteran's back pain was not related to an in-service lumbosacral strain injury, but was due to his 2003 back injury.  As such, the VA psychiatrist reasoned that although the Veteran's symptoms of depression and anxiety are directly related to the Veteran's chronic back pain, his current back pain is not related to service.  As such, the examiner opined that the psychiatric symptoms were similarly not related to service. 

In light of the Veteran's statements regarding treatment at the Las Vegas VA Outpatient Clinic in the 1980s, the Board remanded the case in October 2012 in efforts to obtain these records.  Pursuant to a RO memorandum dated November 2012, the RO requested treatment records from the Las Vegas VAMC from 1978 to present; however, the response indicated that no records were available.  

The Veteran's statements regarding complaints, treatment, and the onset of his psychiatric symptoms have been inconsistent throughout the record; as such, the Board finds the Veteran's reported histories to be of little probative value.  For example, during the September 2008 VA examination, the Veteran stated that he did not have any difficulties with depression or anxiety prior to 2003.  During the June 2011 VA examination, however, he reported having received treatment for a couple of years in the 1980's for depression and irritability at the Las Vegas VAMC.  As discussed above, these records were requested by the RO, however, treatment records for the Veteran from 1978 to the present were not found.   Further, although the Veteran underwent VA examinations in 1980, 1981, and 1986 in connection with other service connection compensation claims, he never reported any psychiatric treatment during these examinations or any symptoms of an adjustment disorder during this time.  This is further evidence that weighs against the claim and indicate that Veteran's reported history as to symptoms and treatment lack credibility.  

In the June 2011 VA examination the Veteran also reported feeling "bummed out" during service; however, service treatment records are silent regarding any complaints, treatment, or diagnosis of an adjustment disorder, including depression and anxiety while in service.  The May 1978 separation examination did not reflect an adjustment disorder and it was specifically noted that the Veteran did not have symptoms of depression or excessive worry or nervous trouble of any sort.  

For these reasons, the Board finds that the Veteran's reported contentions in regard to chronic depression and anxiety symptoms and treatment in service or after service prior to 2003, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous medical evidence of record.  Specifically, the Board finds that the September 2008 and June 2011 VA opinions are highly probative as they, in addition to considering the Veteran's statements, thoroughly reviewed the medical evidence of record, including other VA examinations, VA treatment records, mental status examinations, and supported their opinions with a detailed rationale.  Both VA examiners found that the Veteran's adjustment disorder was not causally or etiologically related to service.  The September 2008 examiner opined that the Veteran's adjustment disorder was related to the 2003 work-related back injury.  The June 2011 VA examiner opined that the Veteran's adjustment disorder was related to chronic back pain as a result of the 2003 back injury as determined by the June 2011 VA spine examination.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012).

With regard to the theory of secondary service connection, the Veteran contends that the adjustment disorder was caused by his service-connected lumbar strain.  As discussed above, the Veteran has a current diagnosis of adjustment disorder with depressed and anxious mood secondary to chronic back pain and was service-connected for lumbosacral strain in the October 2008 rating decision.  What remains to be established is whether there is evidence of a medical nexus establishing a connection between the current disability and the service-connected disability.  

The Veteran underwent a spine examination in June 2011.  The VA examiner conducted an extensive discussion of the Veteran's history of back pain, treatment, and injuries.  The VA examiner reviewed x-ray findings and performed diagnostic testing.  In conclusion, the VA examiner opined that the Veteran's current back pain symptoms and range of motion limitations are due to a 2003 work-related back injury and residuals and are not due to the service-connected lumbar strain condition.  The VA examiner reasoned that the lumbar strain related to military service had resolved without residuals.  In support of this finding the examiner noted that x-rays after service were negative for spondylolisthesis.  Further, the VA examiner reported that the Veteran was active (golfing and roping cattle) for many years after service separation.  Had the service-connected lumbar strain been an ongoing condition after the military, these activities would have been difficult to pursue.  In conclusion, the VA examiner opined that the service-connected lumbar strain had not caused or aggravated the spondylosis and lumbar fusion.

Using the findings from the VA spine examination, the June 2011 VA psychiatrist opined that although the chronic symptoms of depression and anxiety were directly related to the Veteran's chronic back pain, his current back pain (according to the June 2011 VA spine examination) is apparently no related to his service-connected lumbar strain.  Thus, the VA psychiatrist concluded that the current psychiatric symptoms are also not related to the service-connected lumbar strain.  The Board finds that the both VA examiners' opinions adequately encompasses direct causation and causation by aggravation because the examiners clearly indicated that there was no relationship of any type between the current psychiatric disorder and the service-connected back condition.  

The Board has also considered the Veteran and his wife's statements asserting a nexus between his currently-diagnosed adjustment disorder and his service-connected lumbar strain disability.  See statements dated March 2008.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, an adjustment disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, 10 Vet. App at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current adjustment disorder and service, to include as secondary to the service-connected chronic lumbar strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an adjustment disorder with anxiety and depressed mood, to include as secondary to the service-connected chronic lumbar strain is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


